KAREN LeCRAFT HENDERSON, Circuit Judge,
concurring in the judgment:
Although I agree with Judge Brown’s analysis and therefore concur in the judgment of remand, I write separately to respond to the dissent and to explain that, in my view, the better course would be to simply reverse the district court’s grant of habeas corpus relief to the detainee Adnan Farhan Abd A1 Latif. The dissent attacks *256Judge Brown’s majority opinion on three grounds. The first two grounds are related: the dissent claims that there is no clear error in the district court’s opinion, Dissenting Op. at 1206-07, 1216-27 and that we have arrived at the contrary conclusion—finding clear error—only by “undertaking] a wholesale revision of the district court’s careful fact findings,” and “suggesting] [our] own story,” Dissenting Op. at 1206-07, 1221-22; see id. at 1221-25. As discussed below, however, the dissent misunderstands the clear error standard of review and its application to this case. The dissent also claims that our use of the presumption of regularity “moves the goal posts” and “calls the game in the government’s favor.” Dissenting Op. at 1206-07, 1215-16. As also set forth below, however, the dissent’s high-pitched rhetoric not only ignores the safeguards under which we have already endorsed—albeit not explicitly—the presumption of regularity but also fails to understand how the presumption of regularity in fact aids the reliability inquiry of hearsay evidence. Finally, I believe remand for further fact-finding will be a pointless exercise. Assuming he decides to testify, Latif cannot persuasively counter the presumption of regularity. Nor can he overcome the long odds against his exculpatory narrative by testifying, as his declaration already tells his story and any embroidery thereof will only work against him. Accordingly, I concur in the remand judgment only.
I.
This appeal hinges on one question: did the district court correctly find the government’s key piece of evidence unreliable? See Abdah v. Obama (Latif), No. 04-1254, 2010 WL 3270761, at *9, slip op. at 25 (D.D.C. Aug. 16, 2010). “The question whether evidence is sufficiently reliable to credit is one we review for clear error,” Al Alwi v. Obama, 653 F.3d 11, 19 (D.C.Cir.2011), and ordinarily this standard of review creates little controversy.
The clear error standard requires us to reverse a factual finding if “ ‘on the entire evidence’ ” we are “ ‘left with the definite and firm conviction that a mistake has been committed.’” Anderson v. City of Bessemer, 470 U.S. 564, 573, 105 S.Ct. 1504, 84 L.Ed.2d 518 (1985) (quoting United States v. U.S. Gypsum Co., 333 U.S. 364, 395, 68 S.Ct. 525, 92 L.Ed. 746 (1948)). The dissent first claims that we cannot legitimately find clear error here, relying on our precedent that “[w]here there are two permissible views of the evidence, the factfinder’s choice between them cannot be clearly erroneous,” Awad v. Obama, 608 F.3d 1, 7 (D.C.Cir.2010) (internal quotations omitted), cert. denied, — U.S.-, 131 S.Ct. 1814, 179 L.Ed.2d 773 (2011), and that “[t]he task of resolving discrepancies among the various accounts offered into evidence is quintessentially a matter ... for the district court sitting as the fact-finder,” Al-Madhwani v. Obama, 642 F.3d 1071, 1076 (D.C.Cir.2011) (internal quotations omitted). See Dissenting Op. at 1216, 1221. But the dissent apparently forgets that the quoted passages describe only the starting point for clear error review. Granted, the district court has wide latitude to resolve factual disputes—but only within certain bounds. We must assure ourselves that the district court’s finding is “permissible” or “plausible in light of the record viewed in its entirety.” Anderson, 470 U.S. at 574, 105 S.Ct. 1504. In both Awad and Al-Madhwani, we examined the evidentiary bases for the district court’s factual findings and, finding them within the range of “permissible” inferences to be drawn from the evidence, concluded that the district court had not clearly erred. See Awad, 608 F.3d at 6-9; Al-Madhwani 642 F.3d at 1076. But in both Awad and Al-Madhwani unlike *257here, the district court’s permissible inferences were based on the record in its entirety—not on the view that one side’s evidence, standing in isolation, is plausible.
The dissent seems to suggest that if Latifs story “on its own terms[] is not ‘intrinsic[ally] implausible,’ ” then we cannot review the district court’s evaluation of the government’s key piece of evidence or other pieces of evidence. Dissenting Op. at 1220-21, 1221-22. It is not enough, however, for the district court to base its factual findings on some evidence in the record. The clear error standard authorizes us to reverse a finding, not unless, but ‘“although there is evidence to support it.’ ” Anderson, 470 U.S. at 573, 105 S.Ct. 1504 (quoting US. Gypsum Co., 333 U.S. at 395, 68 S.Ct. 525) (emphasis added); see also Easley v. Cromartie, 532 U.S. 234, 257, 121 S.Ct. 1452, 149 L.Ed.2d 430 (2001) (finding clear error even where “record contains a modicum of evidence offering support for the District Court’s conclusion”). Where the record contains conflicting evidence, then, the clear error standard requires us, as the reviewing court, to assess the comparative weight of the evidence both for and against the district court’s finding. It may be that the evidence relied upon by the district court is insufficiently probative to sustain its finding. See, e.g., Easley, 532 U.S. at 247, 250, 257, 121 S.Ct. 1452 (clear error where statistical evidence “too small to carry significant evidentiary weight,” testimony did not provide “more than minimal support” and other evidence did not “significantly strengthen” district court’s finding). Or the evidence may be outweighed by other, more persuasive evidence. See, e.g., Anderson, 470 U.S. at 575, 105 S.Ct. 1504 (credibility finding clearly erroneous if “[d]ocuments or objective evidence ... contradict the witness’ story”); U.S. Gypsum Co., 333 U.S. at 396, 68 S.Ct. 525 (clear error “[wjhere ... testimony is in conflict with contemporaneous documents”). The dissent is simply wrong to equate Judge Brown’s careful and complete review of the record evidence—which finds Latifs version both minimally probative, Majority Op. at 1196, and decisively outweighed by the government’s evidence, id. at 1185-90—with a “wholesale revision of the district court’s careful fact findings,” Dissenting Op. at 1207.
With the clear error framework in mind, there is no difficulty in concluding that the district court clearly erred in failing to credit the [redactions] (“Report”) made in late December 2001 [redactions] after Latif was captured and before he was transferred to Guantanamo Bay. See Latif, slip op. at 6-7, 25. As Judge Brown demonstrates, the district court gave insufficient probative weight to the evidence supporting the reliability of the Report—including, in particular, the striking consistencies between the Report and Latifs subsequent admissions, see Majority Op. at 1189-901 —and to the presumption of regularity that we accord a government record, see Majority Op. at 1178-86. At the same time, the district court gave undue emphasis both to largely immaterial errors in the Report and to Latifs “plausible” alternative explanation for his travels, Latif, 2010 WL 3270761, at *9, slip op. at 26. The *258second error is especially glaring not only in light of the district court’s failure to make any finding regarding Latifs credibility, see Al-Adahi v. Obama, 613 F.3d 1102, 1110 (D.C.Cir.2010) (by “sp[eaking] only of a possible alternative explanation” for detainee’s actions and failing to “make any finding about whether this alternative was more likely than the government’s explanation,” district court failed to make any “comparative judgment about the evidence [that] is at the heart of the preponderance standard of proof’ (internal quotations omitted)), cert. denied, — U.S.-, 131 S.Ct. 1001, 178 L.Ed.2d 855 (2011), but also in light of the inconsistencies between Latifs alternative explanation—as set forth in his declaration submitted to the district court—and his earlier statements made to the Guantanamo interrogators, see Majority Op. at 1195-96.2 After “considerfing] all of the evidence taken as a whole,” Awad, 608 F.3d at 7, I, like Judge Brown, cannot help but conclude that the district court’s finding regarding the unreliability of the Report coupled with its finding regarding the mere plausibility of Latifs story is neither “permissible” nor “plausible in light of the record viewed in its entirety,” Anderson, 470 U.S. at 574, 105 S.Ct. 1504.
II.
The dissent also asserts that application of the presumption of regularity to the Report “disturbs” the “careful and conscious balance of the important interests at stake” we have struck in past detainee decisions for admitting and assessing the reliability of hearsay evidence. Dissenting Op. at 1211-12. Judge Brown thoroughly disposes of the assertion—laying out in detail that, while we have not heretofore enunciated the presumption of regularity, we have all but done so. See Majority Op. at 1182-86. And we most assuredly are not “discarding] the unanimous, hard-earned wisdom” of district courts that have assessed hearsay evidence in detainee cases. Dissenting Op. at 1212. To the contrary, sound evidentiary considerations warrant incorporating the presumption of regularity—in the careful manner we expressly do today—into the district court’s overall reliability assessment of these records as we routinely do with others, including the point that the facts supporting the presumption of regularity have significant probative force in their own right, as discussed below.
Moreover, our holding does nothing to disturb the existing framework for hearsay evidence. All hearsay evidence “must be accorded weight only in proportion to its reliability.” Barhoumi v. Obama, 609 F.3d 416, 427 (D.C.Cir.2010). The district court assesses reliability in the first instance, see Parhat v. Gates, 532 F.3d 834, 847-48 (D.C.Cir.2008), and in so doing must consider whatever “indicia of reliability” the hearsay evidence manifests as well as any “ ‘additional information’ ” bearing on the question of reliability. Bensayah v. Obama, 610 F.3d 718, 725-26 (D.C.Cir.*2592010) (quoting Parhat, 532 F.3d at 849).3 The district court considers a wide range of factors—recognizing that any one of several “hearsay dangers” might render the hearsay unreliable, see Williamson v. United States, 512 U.S. 594, 598, 114 S.Ct. 2431, 129 L.Ed.2d 476 (1994) (“The declarant might be lying; he might have misperceived the events which he relates; he might have faulty memory; his words might be misunderstood or taken out of context by the listener.”). Information “relayed through an interrogator’s account” presents an additional “level of technical hearsay because the interrogator is a third party unavailable for cross examination.” Ah-Bihani v. Obama, 590 F.3d 866, 879 (D.C.Cir.2010), cert. denied, — U.S.-, 131 S.Ct. 1814, 179 L.Ed.2d 794 (2011). The presumption of regularity does not come into play with respect to many aspects of hearsay, however; for example, it does not vouch for assertions made about a detainee by a third party nor does it answer the reliability inquiry if the detainee claims he was coerced in making admissions. Rather, the presumption touches on only one dimension of reliability: “it presumes the government official accurately identified the source and accurately summarized his statement, but it implies nothing about the truth of the underlying non-government source’s statement.” Majority Op. at 1180. Thus it addresses only the question whether the “interrogator’s account,” Al-Bihani, 590 F.3d at 879, faithfully records the underlying statement. See, e.g., United States v. Smith, 521 F.2d 957, 964-65 (D.C.Cir.1975) (“it is presumed that [the police officer] accurately transcribed and reported [the witness’s] story” but “complaining witnesses] description of the crime, recorded by the police officer in his report, ... does not deserve the presumption of regularity”).
The Federal Rules of Evidence, which carve out exceptions to the general rule against hearsay on the ground that “some kinds of out-of-court statements are less subject to ... hearsay dangers,” Williamson, 512 U.S. at 598, 114 S.Ct. 2431, make certain public records admissible, using “the assumption that a public official will perform his duty properly” as well as “the reliability factors underlying records of regularly conducted activities generally.” Fed.R.Evid. 803(8) advisory committee’s notes (1972 Proposed Rules). Granted, in *260detainee habeas cases, the Rules do not decide the admissibility of hearsay evidence. Barhoumi, 609 F.3d at 422 (rejecting as “counter to this court’s [precedent]” the claim of error in admission of hearsay evidence “absent a demonstration by the government that they fall within an established hearsay exception in the Federal Rules of Evidence”). But because the presumption of regularity is based on much the same rationale as the public records exception, see United States v. Chem. Found., 272 U.S. 1,15, 47 S.Ct. 1, 71 L.Ed. 131 (1926) (presumption applies because “courts presume that [public officers] have properly discharged their official duties.”); cf. Legille v. Dann, 544 F.2d 1, 7 n. 39 (D.C.Cir.1976) (presumption of due delivery of the mail and presumption of regularity in government agency’s handling thereof “have a common origin in regularity of action”), the facts supporting the presumption of regularity carry significant probative force in their own right.4 See Legille, 544 F.2d at 9 (“The facts giving rise to the presumption [of procedural regularity] would also have evidentiary force, and as evidence would command the respect normally accorded proof of any fact.”); Webster v. Estelle, 505 F.2d 926, 930 (5th Cir.1974) (“The same special reliability that warrants relaxing the hearsay rule as to [public records] also warrants according them great evidentiary weight.”), cert. denied, 421 U.S. 918, 95 S.Ct. 1581, 43 L.Ed.2d 785 (1975); Stone v. Stone, 136 F.2d 761, 763 (D.C.Cir.1943) (“[T]he basic fact that public officials usually do their duty ... has ... that quality and quantity of probative value to which it is entitled, entirely apart from any presumption; just as is true of any other fact which is based on common experience.”); Alsabri v. Obama, 764 F.Supp.2d 60, 68 (D.D.C.2011) (“The fact that [detainee interrogation reports] were prepared by government agents in the course of their normal intelligence gathering duties provides a degree of support for their reliability.”). The presumption of regularity thus embodies a common-sense judgment about the general reliability of hearsay evidence memorialized in a government record. And the district court’s failure to apply the presumption of regularity is an error going to the heart of the “careful and fine-grained approach to the assessment of reliability,” Dissenting Op. at 1212, it is required to undertake.
Nor does the requirement that a challenger offer “clear or specific evidence” to defeat the presumption of regularity, Riggs Nat’l Corp. v. Comm’r, 295 F.3d 16, 21 (D.C.Cir.2002), somehow short-circuit the district court’s reliability analysis, as the dissent suggests. Dissenting Op. at 1210-11. It is well established that clear error can occur if a district court fails to credit otherwise reliable evidence on the basis of insignificant gaps therein. See, e.g., Almerfedi v. Obama, 654 F.3d 1, 7 (D.C.Cir.2011) (“district court clearly erred in regarding [hearsay evidence] as unreliable” because of “inconsequential” “discrepancy in dates”). Requiring a challenger to produce “clear or specific evidence”—that is, evidence with real probative force—to defeat the presumption of regularity prevents a district court from relying on minor discrepancies to reject a government record. At the same time, it discourages the kind of fly-specking in which the district court—and the dissent—seem to have engaged in this case. The dissent, for instance, focuses on a handful of “factual errors” identified by the district court in the Report. Dissenting Op. at 1216-17 *261(citing Report’s mistaken reference to “hand” injury, ambiguity about whether injury was Latifs or friend’s, putative error about Latifs marital status [redactions] The only noteworthy characteristic of these “factual errors” is how trivial all [redactions] are5—and therefore how little probative force they lend to the district court’s theory of misattribution or mistranscription. Indeed, even in its garbled reference to Latifs medical history, the Report includes an undisputed detail—his 1994 trip to Jordan to receive medical treatment for a head injury, see Majority Op. at 1188—that belies the idea that a reasonable factfinder could find [redactions] as the district court suggested. Latif, slip op. at 26. Nor could a reasonable factfinder plausibly interpret the flaws in the Report as adding up either to the quantum or to the quality of transcription error sufficient to transform Latifs exculpatory wrong-place-at-the-wrong-time account into the coherent and detailed narrative the Report presents. See id.
III.
Based on the considerations outlined above—as well as Judge Brown’s comprehensive opinion—I believe the district court clearly erred in failing to credit the Report. Unlike my colleague, however, I also believe remanding the case for further factfinding will be a waste of time and judicial resources. Judge Brown believes remand—with the possibility that Latif might choose to testify—is necessary to allow the district court to correctly weigh Latifs credibility. See Majority Op. at 1192-93. While I agree that the district court erred in failing to assess Latifs credibility, Majority Op. at 1189-93—for “[a]t no point did the court make any finding about whether [Latifs narrative] was more likely than the government’s explanation,” Al-Adahi v. Obama, 613 F.3d at 1110—I also believe remand is unnecessary because “the record permits only one resolution of the factual issue,” Pullman-Standard v. Swint, 456 U.S. 273, 292, 102 S.Ct. 1781, 72 L.Ed.2d 66 (1982); see Easley, 532 U.S. at 257, 121 S.Ct. 1452 (finding clear error and reversing because “we do not believe that providing appellees a further opportunity to make their ... arguments in the District Court could change th[e] result”).
The apparent premise behind Judge Brown’s argument for remand is that Latif might offer testimony so compelling that it would shake our confidence in the Report and overcome any doubt about Latifs credibility. But what testimony could possibly accomplish so much? If Latif were to repeat on the stand the same unpersuasive assertions he made in his declaration—assertions that are inconsistent with his earlier statements to interrogators at Guantanamo Bay and fail to offer any explanation for his inculpatory statements contained in the Report—the district court would have no choice but to disbelieve him. “Credibility involves more than demeanor” and instead “apprehends the over-all evaluation of testimony in light of its rationality or internal consistency and the manner in which it hangs together with other evidence.” United States v. McCoy, 242 F.3d 399, 408 n. 15 (D.C.Cir.) (internal quotations omitted), cert. denied, 534 U.S. 872, 122 S.Ct. 166, 151 L.Ed.2d 114 (2001); see also Anderson, 470 U.S. at 575, 105 S.Ct. 1504 (“[F]actors other than demeanor and inflection go into the decision whether or not to believe a witness. Documents or objective evidence may contradict the witness’ story; or the story itself may be so internally inconsistent or implausible on its face that a reasonable factfinder would not *262credit it”). If, on the other hand, Latif were to change his story once again on remand, the very fact that he “made inconsistent statements ... would tend to undermine his credibility.” United States v. Stover, 329 F.3d 859, 867-68 (D.C.Cir.2003), cert. denied, 541 U.S. 1018, 124 S.Ct. 2088, 158 L.Ed.2d 635 (2004). Latifs credibility would suffer even if he largely repeated the story in his declaration but also decided to embellish it with additional details—perhaps in some attempt to explain away the Report—because “[p]rior statements that omit details covered at trial are inconsistent if it would have been ‘natural’ for the witness to include them in the earlier statement.” United States v. Stock, 948 F.2d 1299, 1301 (D.C.Cir.1991). In short, Latif could only dig himself deeper into a hole on remand.6 Because the record can reasonably be viewed in only one way—that is, against him—I would not remand simply to give Latif a shovel but would instead conclude the litigation with the only result the evidence allows: that the government has indeed “shown that Latif is part of A1 Qaeda or the Taliban.” Latif, 2010 WL 3270761, at *1, slip op. at 3.

. As Judge Brown explains, Latif subsequently made statements to interrogators at Guantanamo Bay that confirm assertions in the Report about his hometown, mother’s name, route of travel into Afghanistan and his earlier journey to Jordan for medical treatment. Latif also told Guantanamo interrogators the names of several men he met in Afghanistan which names correspond to all of the names listed in the Report. In addition, the government’s chain-of-custody document listing Latif's possessions states that Latif had four thousand Pakistani rupees when captured—■ confirming another detail in the Report.


. Judge Brown cites a variety of examples— for instance, Latif's declaration states that he is married and has one son but he told interrogators that he “would like to get married and have some children”; Latif's declaration states that he planned to meet Ibrahim in Pakistan but he told interrogators that he planned to meet Ibrahim in Afghanistan. Latif has also made inconsistent statements about whether he stayed with a doctor in Kabul or at a religious institute in Kabul, whether Ibrahim was with Latif at the time he decided to flee Afghanistan or had already left several weeks earlier, whether Latif was arrested at the Pakistani border fleeing Afghanistan or arrested at a hospital in Pakistan, whether Latif paid for his medical treatment or not and whether Ibrahim’s charitable organization was called Jamiat an-Nur, Gameiat al Hekma or Jam-eiah Islam.


. Parhat also requires that hearsay evidence “be presented in a form, or with sufficient additional information, that permits the ... court to assess its reliability.” 532 F.3d at 849. As Barhoumi notes, however, the quoted passage has more to do with the form than with the substance of hearsay evidence: “the problem with the intelligence reports at issue in Parhat was that they failed to provide ‘any of the underlying reporting upon which the documents’ bottom-line assertions are founded,' thus inhibiting our ability to evaluate the reliability of those assertions.” 609 F.3d at 428 (quoting Parhat, 532 F.3d at 846-47). Unlike the unsourced hearsay allegations in Parhat, the Report summarizes an interview with Latif himself and thus identifies "the underlying reporting upon which the government’s assertions are founded,” which is sufficient to enable the district court to assess its reliability and meet Parhat's requirement. Barhoumi, 609 F.3d at 428 (internal quotations omitted). There is a slightly different nuance to the reliability inquiry here: unlike either Parhat or Barhoumi, one of the key disputes is the source of the hearsay statement—in other words, whether it can be reliably attributed to Latif—and not only the accuracy of the underlying narrative. But here, too, the Report itself constitutes evidence that Latif is the source of the inculpatory statements, corroborated by extrinsic evidence of Latif’s biographical details, medical history and admissions to his Guantanamo interrogators. See supra n. 2. Thus, the Report is “presented in a form” and "with sufficient additional information” to support the reliability of its attribution to Latif. Parhat, 532 F.3d at 849.


. While the facts surrounding hearsay evidence may not always justify applying the presumption of regularity, it is properly applied here because the interview with Latif is recorded in a type of intelligence report [redactions]


. [redactions]


. Indeed, even Latifs continued failure to testify would likely work against him. Majority Op. at 1192-93; see Mitchell v. United States, 526 U.S. 314, 328, 119 S.Ct. 1307, 143 L.Ed.2d 424 (1999) (‘"[T]he Fifth Amendment does not forbid adverse inferences against parties to civil actions when they refuse to testify in response to probative evidence offered against them.’ " (quoting Baxter v. Palmigiano, 425 U.S. 308, 318, 96 S.Ct. 1551, 47 L.Ed.2d 810 (1976))).